Citation Nr: 0706116	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-13 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities. 

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance of another person or 
on account of being housebound.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had beleagured service from December 1941 to 
April 1942, prisoner of war status on April 9, 1942, 
recognized guerilla service from March 1945 to November 1945, 
and Regular Philippine Service from November 1945 to March 
1946.    

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to a total rating due to 
unemployability and special monthly compensation based upon 
the need for regular aid and attendance of another person or 
on account of being housebound.  The veteran was notified of 
this decision in November 2004 and he filed a notice of 
disagreement in December 2004.  A statement of the case was 
issued in March 2005. The veteran filed a substantive appeal 
in April 2005.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
shrapnel wound of the right elbow with injury to Muscle Group 
VI and fracture deformity of the olecranon process and ulna 
with post traumatic arthritis which is rated as 10 percent 
disabling, and for a scar as a residual of the shrapnel wound 
of the right elbow which is rated as 10 percent disabling.  

2.  The veteran has a combined service-connected rating of 20 
percent.  

3.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment.

4.  The veteran is not permanently confined to his home due 
solely to his service-connected disabilities.

5.  The veteran has use of both feet and hands, he is not 
bedridden or blind, and he does not have a physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the veteran from the hazards or dangers 
inherent in his daily environment.   

6.  The veteran is not shown to be incapable of performing 
functions of daily living, including feeding, dressing, and 
attending to the needs of nature, as a result of service-
connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2006). 

2.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on account of housebound status have not 
been met.  38 U.S.C.A. § 1114(l),(s) (West 2002); 
38 C.F.R. §§ 3.350, 3.351, 3.352 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  VA provided a VCAA notice 
letters to the veteran in September 2004 and December 2004.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate the claim for a 
total rating due to individual unemployability and for a 
special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
housebound status, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence that pertains to the 
claim to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The September 2004 VCAA notice was provided to the veteran 
prior to the initial AOJ unfavorable decision in November 
2004.  However, the December 2004 VCAA letter, which advised 
the veteran as to what information and evidence must be 
submitted to substantiate the claim for special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on account of housebound 
status, was provided to the veteran in December 2004.  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in September 2004 and December 2004.  After the VCAA notice 
was provided, the veteran had several months to respond to 
the notice and submit additional evidence in support of his 
claim before the claim was readjudicated in March 2005.  He 
had a year to respond before the claim was transferred to the 
Board in December 2005.  The Board points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2), (3), and (4) (veteran status, current 
existence of a disability, relationship of such disability to 
the veteran's service, and degree of disability) are not at 
issue.  The veteran was not notified as to element (5), 
effective date.  The Board notes that whatever effective date 
is assigned by the RO is an appealable issue.  Moreover, 
element (5), effective date, is rendered moot via the RO's 
denial of the claim.  In other words, any lack advisement as 
to that element is meaningless, because the claim was denied 
and there can be no effective date to assign.  Thus, there is 
no prejudice to the veteran in the Board's considering this 
case on its merits.  The record fails to show prejudicial 
error as to timing or content of the VCAA notice.

The Board finds that the duty to assist has been met.  The 
veteran submitted treatment records from the D. Clinic dated 
from September 2000 to December 2004.  The veteran was 
afforded VA examinations in September 2004 in order to 
evaluate the nature and severity of the service-connected 
disabilities and to determine whether the veteran was in need 
of aid and attendance or was housebound.      

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular 
disability rating is less than 100 percent, a total rating 
due to individual unemployability may nonetheless be assigned 
if a veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  However, advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether he currently is unemployable.  38 C.F.R. 
§ 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 


Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or on 
account of being housebound.

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).   

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the of enumerated 
factors in the provisions of 38 C.F.R. § 3.352(a) be found to 
exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 

Service connection is in effect for residuals of a shrapnel 
wound of the right elbow wit injury to Muscle Group VI and 
fracture deformity of the olecranon process and ulna with 
post traumatic arthritis which is rated as 10 percent 
disabling, and for a scar as a residuals of the shrapnel 
wound of the right elbow which is rated as 10 percent 
disabling.  The combined rating for the service-connected 
disabilities is 20 percent.  Consequently, the veteran does 
not meet the percentage requirements of 38 C.F.R. § 4.16(a), 
for consideration for a total unemployability rating on a 
schedular basis.  

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  
Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).   

According to the evidence on file, the veteran finished two 
years of elementary education.  He has work experience as a 
farmer.  The veteran asserts that he is unable to work as a 
farmer due to his service-connected residuals of a shell 
fragment wound.  The veteran contends that he can not work 
due to the injury to the right elbow and the post traumatic 
arthritis which have worsened during the time he worked on 
the farm.  The veteran asserts that he decided to stop 
working due to the pain and he can not move his arm or feet.  
He stated that he became too disabled to work in 1995 and he 
stayed on the premises with the assistance of his daughter.  

The medical evidence of record does not establish that the 
veteran's service-connected disabilities preclude him from 
securing and following a substantially gainful occupation.  
The medical evidence shows that the service-connected 
residuals of a shrapnel wound of the right elbow results in 
moderate impairment with major impairment during flare-ups.  

The medical evidence of record shows that the veteran is 
right-handed.  See the December 1976 VA examination report.  
The veteran underwent VA examinations in September 2004 to 
determine the nature and severity of the service-connected 
residuals of a shrapnel wound of the right elbow with injury 
to Muscle Group VI and fracture deformity of the olecranon 
process and ulna with post traumatic arthritis and a scar as 
a residuals of the shrapnel wound of the right elbow.  

The September 2004 VA muscles examination report indicates 
that there was no residual muscle injury.  The September 2004 
VA joints examination report indicates that the veteran took 
mefenamic acid and this relieved the right elbow pain.  The 
report indicates that the veteran had flare-ups of pain, five 
times a week, for two to three hours, and during the flare-
up, he was unable to move the joint due to pain.  Upon 
physical examination, there was evidence of tenderness and 
guarding of movement of the right elbow.  Range motion of the 
right elbow was zero to 145 degrees on active and passive 
range of motion.  The report indicates that normal range of 
motion of the right elbow was zero degrees to 145 degrees.  
Range of motion of the right elbow during flare-ups or after 
repetitive use was zero degrees to 90 degrees.  Range of 
motion of the right elbow during pain was zero to 60 degrees.  
The examiner concluded that the right elbow disability caused 
moderate interference with the veteran's daily activities.  
The September 2004 VA bones examination report indicates that 
the examiner concluded that the veteran had major functional 
impact due to pain.  It was noted that the veteran had flare-
ups five times a week for two to three hours, and the flare-
ups were moderate to severe.  The veteran was unable to move 
the right elbow or shoulder during the flare-ups.  The 
September 2004 VA scars examination report indicates that the 
scar was superficial and not deep, and it did not cause any 
limitation of motion or function of the part affected.   

The Board finds that the medical evidence establishes that 
when the veteran is not having a flare-up, the residuals of 
the shrapnel wound to the right elbow are manifested by full 
range of motion of the right elbow with moderate impairment.  
During a flare-up, there is limitation of motion and major 
impairment of the right elbow.  However, the Board notes that 
the veteran reported that the flare-ups were intermittent, 
occurring five times a week for two to three hours, and 
medication relieved the right elbow pain.  There is no 
medical evidence which establishes that the service-connected 
disabilities preclude the veteran from working as a farmer.  

The veteran's service-connected residuals of a shrapnel wound 
to the right elbow clearly has an impact on his industrial 
adaptability, as evidenced by the combined 20 percent rating 
assigned to this disability.  However, the evidence does not 
support the contention that this disability, standing alone 
or in combination with the other service-connected 
conditions, causes total unemployability.  The medical 
evidence of record shows that the service-connected residuals 
of the shrapnel wound to the right elbow restricts the 
veteran's ability to perform the physical acts of employment 
as a farmer, particularly during a flare-up.  However, there 
is no objective medical evidence which establishes that the 
veteran is precluded from employment when he is not having a 
flare-up.  There is no objective medical evidence which 
establishes that the veteran could not perform any farming 
task, such as a sedentary task, during a flare-up.  When 
considering the veteran's level of education and previous 
work experience, the Board finds that the service-connected 
disabilities do not preclude the veteran from all forms of 
substantially gainful employment.  

The evidence does not reflect an exceptional or unusual 
disability picture with respect to the service-connected 
residuals of a shrapnel wound of the right elbow with injury 
to Muscle Group VI and fracture deformity of the olecranon 
process and ulna with post traumatic arthritis and scar as a 
residual of the shrapnel wound of the right elbow.  The 
evidence does not show hospitalization for these 
disabilities, marked interference with employment, or any 
unusual clinical presentation.  

The medical evidence demonstrates that the veteran's service 
connected disabilities do not preclude the veteran from 
securing or following substantially gainful employment.  The 
medical evidence indicates functional impairment, which 
undoubtedly limits the veteran's employment options, but the 
record does not support his claim that he is unable to work 
due solely to his service-connected disabilities.  Therefore, 
the Board concludes that the veteran's claim for total rating 
based on unemployability due to service-connected 
disabilities does not warrant referral to the Director of the 
VA Compensation and Pension Service for extra-schedular 
consideration.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to total rating based on 
unemployability due to service-connected disabilities, and 
the claim is denied.  

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or on 
account of being housebound.

The veteran contends that he is entitled to special monthly 
compensation based upon the need for the regular aid and 
attendance of another person or on account of housebound 
status due to his service-connected disabilities.  Service 
connection is in effect for residuals of a shrapnel wound of 
the right elbow with injury to Muscle Group VI and fracture 
deformity of the olecranon process and ulna with post 
traumatic arthritis which is rated as 10 percent disabling, 
and a scar as a residual of the shrapnel wound of the right 
elbow which is rated as 10 percent disabling.

The veteran underwent VA examinations in September 2004 to 
determine the nature and severity of the service-connected 
residuals of a shrapnel wound of the right elbow with injury 
to Muscle Group VI and fracture deformity of the olecranon 
process and ulna with post traumatic arthritis and a scar as 
a residual of the shrapnel wound of the right elbow.  The 
September 2004 VA muscles examination report indicates that 
there was no residual muscle injury.  However, the September 
2004 VA joints examination report indicates that the veteran 
reported that he had flare-ups of pain, five times a week for 
two to three hours, and during the flare-up, he was unable to 
move the joint due to pain.  Upon physical examination, there 
was evidence of tenderness and guarding of movement of the 
right elbow.  Range motion of the right elbow was zero to 145 
degrees on active and passive range of motion.  The report 
indicates that normal range of motion of the right elbow was 
zero degrees to 145 degrees.  Range of motion of the right 
elbow during flare-ups or after repetitive use was zero 
degrees to 90 degrees.  Range of motion of the right elbow 
during pain was zero to 60 degrees.  The examiner concluded 
that the right elbow disability caused moderate interference 
with the veteran's daily activities.  It was noted that the 
veteran took mefenamic acid and this relieved the right elbow 
pain.  The September 2004 VA bones examination report 
indicates that the examiner concluded that the veteran had 
major functional impact due to pain.  It was noted that the 
veteran had flare-ups five times a week for two to three 
hours, and the flare-ups were moderate to severe.  The 
veteran was unable to move the right elbow or shoulder during 
the flare-ups.  

Regarding the service-connected scar as a residual of 
shrapnel wound to the right elbow, the September 2004 VA 
scars examination indicates that the veteran has a scar at 
the tip of his right elbow.  There was pain on the scar with 
examination.  There was slight adherence and a rough, 
irregular texture.  The scar was superficial and not deep.  
There was keloid formation.  There was no limitation of 
motion of the part affected due to the scar.  

The veteran underwent a VA aid and attendance examination in 
September 2004.  The report indicates that the veteran was 
wheel chair bound and he was accompanied by his grandson.  
The examiner indicated that the veteran as not permanently 
bedridden.  The veteran was able to manage his financial 
affairs.  It was noted that during the day, the veteran sat 
in his house and he occasional walked three meters.  His gait 
was slightly impaired.  The veteran was able to feed himself 
but he needed assistance with bathing, dressing, and 
toileting.  The veteran was able to walk for almost five 
meters.  He left the house once a week to go to the bank with 
a relative.  He did not have any amputations.  He did not 
have any atrophy or weakness of the lower extremities.  There 
was no deficit in weight bearing or balance.  There was a 
slight deficit in propulsion.  There was no deformity or 
limitation of motion of the trunk.  The diagnosis was 
hypertension and traumatic arthritis of the right elbow.  

After careful review of the record, the Board finds that 
entitlement to special monthly compensation based on the need 
for aid and attendance of another person is not warranted.  
There is no evidence that the veteran is blind and the 
veteran does not contend that he is.  The veteran is not a 
patient in a nursing home because of mental or physical 
incapacity.  He does not have anatomical loss or loss of use 
of both feet or one hand and one foot due exclusively to his 
service-connected disabilities.  There is no medical evidence 
that the service-connected residuals of the shrapnel wound to 
the right elbow affects the lower extremities.  The veteran 
has use of both of his feet.  

The evidence of record shows that the veteran is not 
permanently bedridden due to his service-connected 
disabilities.  The evidence of record shows that the veteran 
is not required to remain in bed due to his disabilities.  
See 38 C.F.R. § 3.352(a).  As noted above, the examiner who 
performed the September 2004 VA aid and attendance 
examination indicated that the veteran was not bedridden.  

The medical evidence shows that the veteran is not so 
helpless as to need regular aid and attendance of another 
person as a result of the service-connected disabilities.  
The medical evidence shows that the service-connected 
residuals of a shrapnel wound to the right elbow cause major 
functional impairment to the right elbow and shoulder during 
flare-ups and moderate interference of his daily activities.  
The medical evidence establishes that the veteran is able to 
perform some personal functions, such as feeding himself, but 
he needed some assistance with bathing, clothing and 
toileting.  There is no medical evidence that the service-
connected disabilities cause the need for additional 
assistance with bathing, dressing, and using the toilet.  As 
previously noted, the medical evidence shows that the 
service-connected disability causes only moderate 
interference with daily activities, not an inability to 
perform daily activities.  There is no evidence of a loss of 
coordination of the upper extremities.  There is no evidence 
that the veteran uses any prosthetic or orthopedic 
appliances.  The medical evidence further shows that the 
veteran does not have the incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or angers inherent in the 
environment.  

Accordingly, the Board finds that the veteran's service-
connected disabilities alone are not shown to render him in 
need of regular aid and attendance of another person.  

As regards entitlement to housebound benefits, current law 
and regulations require that the veteran must have one 
permanent disability rated or ratable as 100 percent 
disabling, in addition to other requirements.  In the present 
case, service connection is in effect for residuals of a 
shrapnel wound of the right elbow with injury to Muscle Group 
VI and fracture deformity of the olecranon process and ulna 
with post traumatic arthritis which is rated as 10 percent 
disabling, and a scar as a residual of the shrapnel wound of 
the right elbow which is rated as 10 percent disabling.  The 
combined evaluation for the veteran's various service-
connected disabilities is 20 percent.  

Review of the record clearly shows that the veteran does not 
have one disability rated as 100 percent disabling.  The 
veteran has a pending claim for a total disability rating 
based on individual unemployability.  However, for purposes 
of entitlement to special monthly compensation based on 
housebound status, consideration of a total disability rating 
based on individual unemployability is not permitted.  See 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Furthermore, 
the evidence of record demonstrates that the veteran's 
service-connected disabilities, in and of themselves, do not 
confine the veteran to his home.  The evidence shows that the 
veteran is able to leave the confines of his home with a 
relative.  The record shows that the veteran is able to go to 
the bank and he is able to report to medical appointments and 
examinations.  He is able to ambulate.  Consequently, special 
monthly compensation based on housebound status is not 
warranted.

In summary, special monthly compensation based on the need 
for the regular aid and attendance of another person or based 
on housebound status is not warranted for the reasons and 
bases described above.  The preponderance of the evidence is 
against the veteran's claim and the claim is denied.  


ORDER

Entitlement to total rating based on unemployability due to 
service-connected disabilities is not warranted.  Entitlement 
to special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
housebound status is not warranted.  The appeal is denied as 
to both issues.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


